DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “functionality for transitioning between an open position and a closed position” in claim 1. “functionality” is a nonce term. Said functionality is a resilient material/structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 7,457,506) in view of Kornerup (US 5,685,859).
Regarding claims 1 and 11, Osborne discloses a drain tube immobilization device, comprising: a clasp having a top body section 330 with a first plurality of semicircular recesses 135 (fig 2), and a bottom body section 120 with a second plurality of semicircular recesses 125 (fig 2); and a base member having a top surface that is in communication with the clasp (fig 1), and a bottom surface (fig 1), wherein the clasp includes functionality for transitioning between an open position and a closed position (figs 1 and 2).
While Osborne substantially discloses the invention as claimed, it does not disclose the bottom surface having an adhesive material disposed thereon. Nor does Osborne disclose the adhesive material comprises medical grade adhesive glue.
Kornerup discloses a drain tube immobilization device (title) which had a bottom surface having an adhesive material comprising a medical grade adhesive glue in order to provide reliable fixation to the skin surface of a patient (Col.3 ll 12-23).

Regarding claim 2, wherein the first plurality of semicircular recesses and the second plurality of semicircular recesses are aligned to form a plurality of individual channels when the clasp is in the closed position (fig 1).  
Regarding claim 3, wherein the plurality of individual channels are positioned perpendicular to a major axis of the clasp (figs 1 and 3).  
Regarding claim 4, wherein each of the plurality of individual channels include an identical shape and an identical size (fig 1).  
Regarding claims 5 and 6, while Osborne substantially discloses the invention as claimed, it does not disclose in the embodiment of figs 1-3, wherein at least one of the plurality of individual channels includes a shape that is different than a shape of another of the plurality of individual channels, nor wherein at least one of the plurality of individual channels includes a size that is different than a size of another of the plurality of individual channels. However, Osborne does disclose the size and shape of the channels is design choice based on particular line that may be held within the apertures (Col.4 ll 54-61). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the channels/aperture such that wherein at least one of the plurality of individual channels includes a shape that is different than a shape of another of the plurality of individual channels, and 
Regarding claim 7, wherein the top body section is pivotally connected to the bottom body section along a first end of the clasp by a hinge 140.  
Regarding claim 8, further comprising: a locking mechanism 145 that is disposed along a second end of the clasp (fig 1).  
Regarding claim 9, wherein the locking mechanism comprises: an actuator having a protrusion that extends downward from the top body section (fig 2); and a recess that is disposed along the bottom body section (fig 2, Col.4 ll 13-16).
Regarding claim 10, while Osborne substantially discloses the invention as claimed, it does not disclose a removable lining that is in communication with the adhesive material along the bottom surface of the base member. Kornerup discloses a removable cover sheet 11 to protect the adhesive (Col.4 ll 56 and 57, and Col.5 ll 19). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Osborne and Kornerup with a removable lining that is in communication with the adhesive material along the bottom surface of the base member as taught by Kornerup to protect the adhesive.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 7,457,506) in view of Kornerup (US 5,685,859) and Ballarini (US 2006/0025723).
Regarding claim 12, while Osborne substantially discloses the invention as claimed, it does not disclose the clasp is constructed from antimicrobial plastic. Ballarini 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783